Citation Nr: 1021375	
Decision Date: 06/09/10    Archive Date: 06/21/10

DOCKET NO.  09-45 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for the residuals of a right shoulder 
injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
December 1981 to May 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2009 rating decision by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In April 2010, the Veteran testified 
at a personal hearing before the undersigned Veterans Law 
Judge.  A copy of the transcript of that hearing is of 
record.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The evidence of record demonstrates the residuals of a 
right shoulder injury were incurred as a result of the direct 
action of a third party and not as a result of VA hospital 
care, medical or surgical treatment, examination, training 
and rehabilitation services, or a compensated work therapy 
program.


CONCLUSION OF LAW

The criteria for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for the residuals of a right 
shoulder injury have not been met.  38 U.S.C.A. § 1151 (West 
2002 & Supp. 2009); 38 C.F.R. § 3.361 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the Veteran in 
letters from the RO dated in September 2009.  That letter 
notified the Veteran of VA's responsibilities in obtaining 
information to assist in completing his claim and identified 
the Veteran's duties in obtaining information and evidence to 
substantiate his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  
The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008, removing the sentence in subsection (b)(1) 
stating that VA will request the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  Subsection (b)(3) was also added and notes that no 
duty to provide § 5103(a) notice arises "[u]pon receipt of a 
Notice of Disagreement" or when "as a matter of law, 
entitlement to the benefit claimed cannot be established."  
73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

The Court in Dingess/Hartman found that the VCAA notice 
requirements applied to all elements of a claim.  An 
additional notice as to these matters was provided in April 
2009.  The notice requirements pertinent to the issue on 
appeal have been met and all identified and authorized 
records relevant to the matter have been requested or 
obtained.  Further attempts to obtain additional evidence 
would be futile.  The available evidence is sufficient for an 
adequate determination.  There has been substantial 
compliance with all pertinent VA law and regulations and to 
move forward with the claim would not cause any prejudice to 
the appellant.

1151 Claim

VA regulations provide that benefits under 38 U.S.C. 1151(a), 
for claims received by VA on or after October 1, 1997, for 
additional disability or death due to hospital care, medical 
or surgical treatment, examination, training and 
rehabilitation services, or compensated work therapy program, 
require actual causation not the result of continuance or 
natural progress of a disease or injury for which the care, 
treatment, or examination was furnished, unless VA's failure 
to timely diagnose and properly treat the disease or injury 
proximately caused the continuance or natural progress.  The 
additional disability or death must not have been due to the 
veteran's failure to follow medical instructions.  38 C.F.R. 
§ 3.361 (2009).  

To establish causation the evidence must show that the 
hospital care, medical or surgical treatment, or examination 
resulted in the veteran's additional disability or death.  
Merely showing that a veteran received care, treatment, or 
examination and that the veteran has an additional disability 
or died does not establish cause.  Hospital care, medical or 
surgical treatment, or examination cannot cause the 
continuance or natural progress of a disease or injury for 
which the care, treatment, or examination was furnished 
unless VA's failure to timely diagnose or properly treat the 
disease proximately caused the continuance or natural 
progress.  38 C.F.R. § 3.361(c).

It must be shown that the hospital care, medical or surgical 
treatment, or examination caused the veteran's additional 
disability or death and that (i) VA failed to exercise the 
degree of care that would be expected of a reasonable health 
care provider or that (ii) VA furnished the hospital care, 
medical or surgical treatment, or examination without the 
veteran's or, in appropriate cases, the veteran's 
representative's informed consent.  38 C.F.R. § 3.361(d)(1).

The Court has held that for claims under 38 U.S.C. 1151(a) 
received by VA on or after October 1, 1997, the mere fact 
that a claimant is harmed by an event that occurs 
coincidentally with VA hospital care, medical or surgical 
treatment, or an examination is not sufficient to establish 
causation.  Mangham v. Shinseki, 23 Vet. App. 284, 287 
(2009).  It was noted that a plain reading of the statute 
precluded the conclusion that domiciliary care is a component 
of hospital care and that domiciliary care should be not be 
considered as contemplated by section 1151.  The Court 
further found that "it is clear that the operative issue is 
not whether the appellant was housed in a VA care facility or 
whether domiciliary care qualifies under § 1151 as "medical 
treatment," but whether VA's direct actions caused his 
harm."  Id. at 289.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2009).

In this case, the pertinent facts are not in dispute and are 
well documented by VA medical reports, a VA police report, 
and the Veteran's statements and testimony in support of his 
claim.  The record shows that in January 2009 the Veteran was 
residing in a VA domiciliary and that he sustained a right 
shoulder injury as a result of an altercation with a fellow 
resident.  He stated that prior to the altercation he had 
reported his belief that the other resident was violent to 
that person's case manager.  He also reported that the case 
manager had informed the other resident of his concerns 
without having them together to resolve the matter.  He 
contends that compensation is warranted for the residuals of 
his injury because the case manager should have taken more 
immediate action to prevent the altercation.  VA treatment 
records show he sustained a right shoulder injury in January 
2009 and that he subsequently underwent surgery to repair a 
rotator cuff tear.  In testimony in support of his claim he 
reported that his post-injury VA medical treatment had been 
excellent.  

Based upon the evidence of record, the Board finds the 
residuals of a right shoulder injury were incurred as a 
result of the direct action of a third party and not as a 
result of VA hospital care, medical or surgical treatment, 
examination, training and rehabilitation services, or a 
compensated work therapy program.  The evidence clearly shows 
that the Veteran's right shoulder injury was incurred while 
he was a resident in a VA domiciliary facility unrelated to 
any VA medical care and that his injury was not causally 
related to any direct VA action.  There is no indication of 
any additional disability having been sustained as a result 
of any subsequent VA medical care.  As to the Veteran's claim 
that the injury was the result of the indirect action or 
inaction of a VA non-health care-related employee, the Board 
finds that the provisions of 38 U.S.C.A. § 1151 are 
inapplicable to such matters.  Therefore, the claim for 
entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for the residuals of a right shoulder 
injury must be denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence in this case is against the Veteran's claim.


ORDER

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for the residuals of a right shoulder 
injury is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


